DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Inventorship
The Application Data Sheet lists the inventor as Sri Markangeya Rajesh Ponnada. The inventor’s oath is sworn by Sri Markandeya Rajesh Ponnada. Based on other patent applications, it appears that the correct spelling of the name is Sri Markandeya Rajesh Ponnada, with a d. Examiner recommends correcting the inventorship.
Specification
The disclosure is objected to because of the following informalities:
In ¶66, “transmitter 21, the receiver 17” should be corrected to --transmitter 17, the receiver 21--.
In the last sentence of ¶71, “planed” should be corrected to --planned--.
Appropriate correction is required.
Claim Objections
Claims 1-6, 12, and 15 are objected to because of the following informalities:
In the second to last line of claim 1, the additional comma should be removed after “system”.
In claim 2 at the last line, “the remaining” should be corrected to --a remaining--.
In claim 2 at the last line, “an, communication “ should be corrected to --a communication--.
In claim 3 at line 3, “in that” should be removed.
In claim 4 at line 2, “the root” should be corrected to --a root--.
In claim 4 at line 5, “in that” should be removed.
In claim 5, “the first and second terminals” should be corrected to --the at least one first terminal and the at least one second terminal--.
In claim 6, “at least one equipotential connector of the multiple equipotential connectors” should be corrected to --one or more equipotential connectors of the at least one equipotential connector--.
In claim 6, “the root side” should be corrected to --a root side--.
In claim 12, “the hub and/or nacelle and/or tower” should be corrected to -- a hub and/or a nacelle and/or a tower--
In claim 15 at the last line, the comma should be removed after terminal. “terminal, is” should be corrected to --terminal is--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation device” in claim 1, see ¶69 “evaluation unit”, ¶72 “memory”, ¶73 “command unit”, ¶75 “artificial intelligence evaluation algorithm”
“control unit” in claim 5, see ¶32 “measurement electronics”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 1 recites, in an intended use, “at least one wind turbine blade.” Claim 1 further recites “the wind turbine blade” in lines 2 and 6. It is unclear whether these further limitations limit the intended use to a single blade, or if all of the intended blades are limited. Claims 2, 4, 5, 6, and 14 also recite “the wind turbine blade” or “the blade”.
Claim 1 limitation “evaluation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that the valuation device may comprise (¶69) “evaluation unit”, which is no more specific than “evaluation device”, (¶72) “memory” which is not sufficient to perform the claimed function, (¶73) “command unit” which does not describe a particular structure or class of structures known in the art for performing such a function, and (¶75) “artificial intelligence evaluation algorithm,” which is not capable of performing the claimed function alone or in conjunction with “memory.”
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites the limitation “chosen from the group comprising a beam and/or a spar cap.” Because “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements, this limitation is indefinite.
Claim 3 recites the limitation “a health information” in line 2. Claim 3 depends from claim 1, which recites “a first health information” and “a second health information.” Thus, it is unclear if the claim 3 recitation is referring to the same health information as claim 1, and if so, which of the two health information. For the purpose of examination, the limitation has been interpreted as and may be corrected to --one of the first health information or the second health information--. If the recitations in lines 4 and 5 refer to the same health information, they may be corrected to --the one of the first health information or the second health information--.
Claim 4 recites the limitation “the ground connection from the hub to the nacelle.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
Claim 7 recites the limitation “the health information” in the last line. Claim 7 depends from claim 1, which recites “a first health information” and “a second health information.” Thus, it is unclear if the claim 7 recitation is referring to the same health information as claim 1, and if so, which of the two health information.
Claim 13 is a method claim with no steps. According to MPEP 2173.05(q), “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.” Claims 14 and 15 are rejected for the same reason. Although they place some limitations on where or when testing is performed, it is not clear what steps are performed.
Claim 14 recites the limitation “a measurement of reception patterns.” Claim 14 depends from claim 1, and it is not clear how the measurement of claim 14 relates to the other limitations of claim 1. It appears that the “measurement” may be related to “evaluating the at least one reception pattern,” but it is not clear whether they are the same, whether they are related, or whether they are unrelated.
Claim 15 recites the limitation “measuring at least one reception pattern.” Claim 15 depends from claim 1, and it is not clear how the measuring of claim 15 relates to the other limitations of claim 1. It appears that the “measuring” may be related to “evaluating the at least one reception pattern,” but it is not clear whether they are the same, whether they are related, or whether they are unrelated.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlüter (US 2021/0140409)
Regarding claim 1, Schlüter discloses:
A monitoring system for at least one wind turbine blade (170) of a wind turbine (100), wherein the wind turbine blade comprises …  a lightning protection system having a down conductor (130) electrically connected to at least one lightning receptor (¶27), … wherein the monitoring system comprises, for remotely monitoring … the lightning protection system …:
a sensing device for the network, comprising at least one transmitter (impulse generator or step function generator 140, ¶71 or 311, ¶80) for (capable of) emitting an electrical pulse into the network via at least one first terminal (¶53) and at least one receiver (measuring device/oscilloscope 150, ¶71, ¶63) for receiving at least one reception pattern of the electrical pulse from the network via at least one second terminal (see Fig 1); and
an evaluation device (¶15-¶17) for evaluating the at least one reception pattern (¶63), to determine a first health information regarding the lightning protection system (¶64, ¶48), , and a second health information regarding the at least one structural component (a time domain reflectometry device as disclosed in ¶62 can be used with a variety of conductive media, including a conductive structural component).
The following limitations appear in the preamble, and do not further limit the structure or function of the monitoring system:
wherein the wind turbine blade comprises at least one electrically conducting or semi-conducting structural component (This is a limitation of the blade, where the claim is directed only to the monitoring system.)
wherein the down conductor is electrically connected to the at least one structural component by at least one equipotential connector, such that, in the wind turbine blade, a network of electrical impedances comprising the at least one structural component, the at least one equipotential connector and the down conductor is formed (This is a limitation of the blade, where the claim is directed only to the monitoring system.)
[the monitoring system] …for remotely monitoring both the lightning protection system and the structural health of the at least one structural component (This is a functional limitation relating to the capability of the monitoring system. The use of the word “for” introduces an intended use of the monitoring system, so a system capable of the intended use will meet the limitation.)
It appears that the primary distinguishing feature of this invention is that the TDR device is connected to both the lightning conductor and the conductive structural component by an equipotential connector. It is not clear how the TDR device itself is patentably distinguishable from other TDR devices. On the other hand, claims directed to the entire blade, or the entire wind turbine, or a monitoring method would clearly distinguish over the prior art.
The body of the claim refers back to the preamble, including at least “the network” and “the at least one structural component.” Thus, one interprets the preamble as limiting the claim. However, the blade and its limitations are an intended use of the monitoring system, and thus are neither positively recited nor structurally limiting.
Regarding claim 2, Schlüter discloses:
the at least one structural component is chosen from the group comprising a beam and/or a spar cap (this places no further limitation on the monitoring device), and/or the evaluation device is at least partly located external to the wind turbine blade (¶85 “The specification of the evaluation information can alternatively be performed from a server (e.g. server 110 according to FIG. 1) remote from the device 160, connected for example via a communication network (e.g. Internet).”), and connected to the sensing device and/or the remaining part of the evaluation device by an, communication link (¶72 “the internet”).
Regarding claim 3, Schlüter discloses:
the evaluation device is adapted to determine, as a health information, the location and/or at least one property of a discontinuity (¶47), described by at least one received pulse of the reception pattern and/or …[optional limitation]
Regarding claim 4, Schlüter discloses:
the down conductor is connected to ground via a ground connection at a root terminal at the root of the blade,…[optional limitation]… and/or in that at least one second terminal (connection of 150 to 130, see Fig 1, ¶71) is located at a root side end of the down conductor.
Regarding claim 5, Schlüter discloses:
the first and second terminals are located at a blade root-side edge of the network (see Fig 1, connection of 140 and 150 to 130) and/or the sensing device comprises at least one control unit (according to the instant specification at ¶32, “Such a control unit, which may be understood as measurement electronics, for example to pre-process the reception pattern, in particular digitizing it,” reference ¶29 discloses “measuring,” ¶15 “digital signal processor,” ¶73 impulse response information can be stored in a database, and is thus digitized) and/or …[optional limitation].
Regarding claim 6, Schlüter discloses:
[a monitoring device indistinguishable from a monitoring device associated with a wind turbine having] at least one equipotential connector of the multiple equipotential connectors, which is located at the root side of the wind turbine blade, comprises a spark gap.
Regarding claim 8, Schlüter discloses:
at least one lightning strike sensor (implicitly disclosed based on function described in ¶33, ¶88), wherein the evaluation device is adapted to also use sensor data of the lightning strike sensor to determine at least the first health information (when a lightning strike is detected, the process of Fig 2 is performed, thus providing health information).
Regarding claim 10, Schlüter discloses:
A wind turbine arrangement comprising at least one wind turbine (100, see Fig 1), in which multiple wind turbine blades are installed (Fig 1 shows three blades 170), and at least one monitoring system according to claim 1 (140/150/160/110). [Note that only the monitoring system of claim 1 is specified, not the blade of claim 1.]
Regarding claim 11, Schlüter discloses:
The wind turbine arrangement according to claim 10, wherein one monitoring system is associated with each combination of first and second terminals designated for measuring a reception pattern (as shown in Fig 1) or with each single wind turbine blade (as shown in Fig 1) or with each single wind turbine (¶34 “comprised by the wind turbine”).
Regarding claim 12, Schlüter discloses:
at least one of the at least one monitoring system is partly installed in the hub … of the at least one wind turbine (see Fig 1, terminals are shown connected to the down conductor within the hub, and server 110 is not in the hub, ¶85).
Regarding claim 13, Schlüter discloses:
A method for monitoring at least one wind turbine blade (¶32, see Fig 2) using the monitoring system (140/150/160/110) according to claim 1.
Regarding claim 14, Schlüter discloses:
a measurement of reception patterns is performed each time a lightning strike sensor of the wind turbine detects a lightning strike (¶88), and/or…[optional limitations]…,  and/or
periodically (¶88).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schlüter (US 2021/0140409) in view of Flake (US 2005/0213684).
Regarding  claim 7, Schlüter does not disclose: 
at least one temperature sensor, wherein the evaluation device and/or the sensing device are configured to compensate the reception patterns for temperature effects with reference to a reference temperature, and/or the evaluation device is configured to take temperature data of the temperature sensor into account when determining the health information.
Flake teaches:
The temperature of a cable can influence the electrical signal delay in metal wire cables (¶281). The relationship can be quantified (see Fig 56, ¶287) and approximated with a linear function. Flake proposes using this fact to determine the temperature of a cable by a TDR device (¶303, ¶304). Flake demonstrates that the effect of temperature on electrical signal delay, and thus propagation speed, is predictable. Flake has a different perspective, that TDR measurements on a cable of known length can be used to determine the temperature. However, the opposite is equally obvious - a temperature measurement, and the corresponding adjustment to wave propagation speed, can be used to improve the measurement accuracy of a cable of unknown length.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring system of Schlüter by using a temperature sensor to obtain a more accurate value for propagation speed, and thus a more accurate value for distance to a discontinuity or impedance change.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schlüter (US 2021/0140409) in view of Schmidt (US 2014/0093373).
Regarding claim 9, Schlüter does not disclose:
at least one lightning surge protection element and/or at least one retracting connector is provided at one or both of the first and second terminals.
Schmidt teaches:
a wind turbine having a grounding system with an electronics package and a sensor associated with a down conductor (¶35). Schmidt teaches using a fuse or varistor to protect the circuitry from current spikes (¶36).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the monitoring system of Schlüter by providing a surge protection element in the form of a varistor or fuse, as taught by Schmidt, to obtain the benefit of protecting the pulse generator (transmitter) and receiver from excessive current spikes, i.e. due to lightning strikes. 

Allowable Subject Matter
A claim similar to claim 1 that positively recites the blade and the network formed by the structural component and the conductor, and positively recites the terminals connected to the network would be considered allowable over the prior art. Hayashi (JP 2018-053900) would be relevant to such a claim. For example, one might consider the pipe 19 (¶43) or the corrugated steel pipe armor 17c of a cable (¶41) to be a structural component. First, this would fail to meet the claims because there is no explicit disclosure of health information of these components, though there is a suggestion that either of two wires can be inspected (¶22 “Further, the 1st lightning conductor 17a may be regarded as a conductor to be compared, and the 2nd lightning conductor 17b may be regarded as a conductor to be inspected.”) Second, no equipotential bond is disclosed between these elements and the conductor. In fact, electrostatic coupling, which is a capacitive coupling without a direct electrical connection, is disclosed (¶40). The only direct coupling is disclosed by both wires 17a and 17b being connected to a lightning receptor 15, in another embodiment (¶37). 

    PNG
    media_image1.png
    283
    463
    media_image1.png
    Greyscale

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the nearest prior art is considered to be Hayashi (JP 2018-053900).
  Regarding claim 15, Hayashi discloses:
[A TDR comprising a sensing device and an evaluation device as claimed in claim 1] (¶20)
One might consider whether Hayashi discloses:
at least one additional first or second terminal, is used for measuring at least one reception pattern. Hayashi discloses passing a wire through pipe 19 to connect at the tip of the blade (¶42), and this wire is connected to the conductor wire 17a to perform the test (¶43). Thus, Hayashi discloses a terminal at the root of the blade and one at the tip of the blade. However, these two terminals together constitute the first and second terminals of claim 1. One transmits, and one receives. Thus, there is no “additional” terminal as claimed in claim 15.
The specification at ¶89 discloses that the additional terminal has the advantage of “providing additional information, in particular highly accurate information from the area of the blade tip 33.” 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johansen (DK 2019 00839) discloses a wind turbine lightning conductor diagnostic system connected to the down conductor and using a spark gap. The spark gap ensures a conduction path for the strike and as an isolation for measurements during normal operation (p.4 lines 12-13).

    PNG
    media_image2.png
    384
    397
    media_image2.png
    Greyscale

Andersen (US 2018/0010583) is the US equivalent of an A reference for claims 1, 4, 5, 8, and 10, as cited by the EPO in the EPO Search Report dated 26 January 2021.
Hansen (EP 3,693,601) is an A reference for claims 1, 4, 10, 12, and 13 in the EPO Search Report dated 26 January 2021. Hansen discloses “a lightning protection system of a wind turbine blade, which comprises at least one lightning receptor being mounted in a tip end region of the wind turbine blade, a first conductor and a second conductor, wherein the first conductor and the second conductor lead to a root region of the wind turbine blade, and wherein the first and the second conductor are connected at the lightning receptor.”
Yamamoto (JP 2013-29351) is an A reference for claims 1-15 in the EPO Search Report dated 26 January 2021.
Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance. Andersen discloses a wind turbine comprising a lightning protection system comprising a waveguide interconnecting a communication device and a signal-carrying structure.
Nauheimer (WO 2021/228606 to Siemens) discloses a wind turbine blade having conductive spars connected by equipotential bonds and acting as lightning conductors.
CN 112526260 is not available as prior art, and discloses a temperature compensation for a TDR device (¶18-20, ¶37-39, ¶87-88). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745